General and business aviation (short presentation)
- The next item is a short presentation of the report by Mr Queiró, on behalf of the Committee on Transport and Tourism, on an agenda for sustainable future in general and business aviation.
Mr President, Commissioner, until now the general and business aviation sector has not been addressed specifically at European level. The political significance of this report therefore derives from the fact that this is the first time that the Commission and Parliament have examined this activity, at a time when it is recording accelerated growth both in volume and in economic importance.
The numbers speak for themselves: in business aviation alone, small and medium-sized enterprises working in this field are multiplying, the number of aircraft is expected to double to 3 500 in the next decade and annual turnover amounts to more than EUR 25 billion. Directly or indirectly, it generates 154 000 jobs across Europe. Together with general aviation, where it is calculated that there are between 30 000 and 50 000 aircraft, the sector represents around 9% of all recorded air traffic and boasts the fastest growth in Europe, twice as high as that of all other traffic.
The business aviation segment offers important social and economic benefits: by providing flexible point-to-point transportation it increases citizens' mobility, companies' productivity and regional cohesion.
The general aviation sector provides essential services in very diverse areas, from search-and-rescue aviation to firefighting, traffic regulation, cartography and leisure and sports aviation. It is also an important source of professional skills for the entire aviation sector.
I must also mention European industry in this sector, which has been showing continuous growth in its world market share, which currently hovers around 16% and which it is therefore necessary to support.
Looking at the report itself, I agree, as rapporteur, with the need emphasised by the Commission in its communication to examine the specific needs of the sector and identify its central themes. The former relate to data collection and are based on the necessity of providing political decision-makers with sufficient data and statistical information to give them a better understanding of the sector so that they can regulate it adequately. The second point relates to the application of the principle of proportionality in regulating the sector. The key question is whether the rules designed to govern the operation of commercial aircraft will be adequate for operating simpler and smaller, often single-engine aircraft.
We support the Commission in its intention to apply the principle of proportionality both in drafting the rules and in their implementation, always bearing in mind the necessity of not compromising safety in general. This is the case, for example, with the adaptation of certain airworthiness rules, already adopted by the European Aviation Safety Agency (EASA), to operations with non-commercial aircraft, or the possible application of specific rules with regard to simplified security and passenger screening procedures in business aviation.
The third point concerns the problem of access to airports and airspace. The diagnosis has been made: these aircraft generally have difficulty in accessing large airports and are starting to have the same problems in regional and secondary airports. The solutions range from optimising the use of existing capacity to perhaps revising the regulations on slots. It is also necessary to stimulate investment in small and medium-sized airports to provide increasing interconnections between the different European regions and cities.
As regards the question of airspace capacity, we stress the importance of reforms within the framework of the Single European Sky and the SESAR (Single European Sky ATM Research) Joint Undertaking and, once again, we come back to the need not to impose disproportionate demands on small aircraft in terms of navigation equipment, while always complying with safety limits.
The fourth and last point refers to the environmental sustainability of this area of activity. Although the CO2 emissions of small aircraft are lower, it is still necessary to promote research, development and innovation, not only within the framework of the Clean Sky and CESAR (Cost Effective Small Aircraft) initiatives, but also in the use of less polluting engines and cleaner fuels.
I would like to end, Mr President and Commissioner, by expressing the hope that this report represents a real framework for future legislative and regulatory measures which may be drawn up for the sector. That is the wish of the Committee on Transport and Tourism when it calls on the Commission to report by the end of 2009 on the progress achieved on the issues raised in the report. With tomorrow's vote, my expectation is that this wish will be shared by a large majority of the Members of this House.
Member of the Commission. - Mr President, the Commission welcomes the report and thanks the rapporteur and the committee for their excellent work.
In January 2008 the Commission for the first time published a communication on general and business aviation. This was followed by a very positive Council conclusion in April 2008, and now by this important report of Parliament.
General and business aviation is an important sector of the EU aeronautical industry, worth about EUR 2.3 billion annually. It invests substantially in research and development, and is growing fast. Over two thirds of all aircraft certified in the EU are in this sector.
General and business aviation mainly comprises small and medium-sized enterprises. It is also a very diversified sector. The regulations need to be adapted to this specific nature, without, however, compromising safety or security. We are happy to see that this notion of proportionality is encouraged by Parliament in its report.
There are three main areas on which we will have to focus our efforts in the nearest future: development of common EU safety standards for general aviation; integration of non-commercial aviation into the next generation of air traffic management (ATM) systems for Europe; and reducing the negative environmental footprint of the sector.
The Commission intends in the coming year to propose a number of EU implementing rules ensuring a uniform level of safety of non-commercial aviation. As highlighted in your report, we have to make sure that they are not only providing for an adequate level of safety, but are also proportionate and do not impose unnecessary burden on operators.
We will also continue the development of the future ATM system for Europe with a clear understanding that airspace is a common good that should be accessible for all its users in a safe way. From the perspective of general aviation, the Single European Sky and SESAR will be of the utmost importance for enhancing, in a safe way, access to airspace and aerodromes. These technologies will open the way to new services, as yet unseen in Europe.
Last but not least, general and business aviation, despite the ongoing technological advances, are also impacting on the environment and, like the wider airline industry, they need to contribute to reducing these impacts. Here as well, proportionality will be an important principle to follow.
The Commission is looking forward to working with Parliament along the lines of the report, and will report back on the progress made.
- The item is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
At the outset I would like to thank Luís Queiró for his report on a subject so important to the future of transport in Europe.
I would like to emphasise the significance of the issue of developing general and business aviation and the aircraft manufacturing industry in this sector. Although the solutions proposed by the Commission do not bring any radical legislative changes and may seem of little significance today, their influence on the future of aviation in the light of deregulation of the market and development of the air carriage sector in Poland cannot be overestimated.
The Commission's objective is to facilitate development of this aviation sector by simplifying existing regulatory procedures, adapting provisions to new forms of air traffic management and revising them to ensure proportionality.
It is obvious that this initiative is worthy of full support. However, care should be taken that, in the processes of formulating and implementing policy, the needs of all categories of users of airspace and aviation infrastructure are given consideration in the planning and optimisation of capacity. In order to facilitate further reform a basic European data collection system should, however, be created for general and business aviation. Ultimately it will also be necessary to facilitate the access of this sector to foreign markets, supporting the development of new, competitive technologies, but at the same time taking care that respect is maintained for the principles of natural environment protection.
in writing. - I welcome this report for it seeks to harmonize and bring more clarity to the rules on General and Business Aviation on a community level. This is the fastest growing segment of civil aviation in Europe and it provides numerous social and economic benefits to Member States. However, to make the most of it, we need to establish the proper regulation. For example, currently there is a lack of reliable data on this sector and this deficiency must be quickly addressed for management, safety and security reasons.
The Commission should make a clear distinction between large-scale commercial aircraft operations and privately owned airplanes. The legislation should be proportional to the risks incurred by the different types of aviation and mindful in terms of the cost burden it places on them.
The future regulation should be stimulating and enhancing the industry instead of limiting it.
A cause for concern may be that most of the General and Business Aviation falls outside of the scope of the Commission Directive to include aviation activities in the scheme for greenhouse gas emission allowance trading. Considering the fast growth rate of the sector, I think there is a need to offset its environmental impact in one form or another.
in writing. - (PL) At a time when we keep hearing the word 'crisis', it is not easy to talk about the stable future of general and business aviation. I therefore thank Luís Queiró for taking the trouble to prepare the report on this subject. Congratulations. I am certain that it is air transport which can be a driving force, setting the world and European economy in motion. We remember that barely 106 years ago the Wright brothers made the world's first powered, controlled flight (although it was for barely 40 metres) in an aircraft. It was the beginning of true aviation.
Today aviation is a highly-developed industry, making 'flying machines' which are increasingly better equipped with an array of instruments. Aviation also includes the whole complicated field of navigation and flight control, building a ground-based airport infrastructure, a system of security, and so on. We should be aware that in Europe about 50 000 aircraft are in use in general and business aviation, and almost four times as many small aircraft and gliders are used for sport and recreation. These numbers speak for themselves.
In this context, ensuring proper capacity for the European airspace and for airports themselves is an extremely important issue. I would like here to draw attention to the significance of regional airports for ensuring cohesion of communication in the EU. Naturally, when speaking of the development of air transport, we must not forget problems related to the natural environment.
Mr President, the debate on the aviation industry is frequently distorted: there is a biased focus on the problems of emissions from air traffic but people are not prepared to see its potential. Obviously, aviation and air traffic cause emissions, but it is just as obvious that they represent the future. This is true of commercial air transport and business and general aviation.
Although EU internal market legislation has mainly addressed commercial air transport, it is worth noting that issues to do with general and business aviation are tending to crop up more and more in areas such as climate policy, protection of the environment and aviation safety. When we take into account the growing importance of business aviation in particular, we definitely need to pay attention to these sectors and guarantee their competitiveness.
I wish to express a concern I have with regard to business conditions for aviation. Small and medium-sized airports are crucial for both general and business aviation. Their establishment and modernisation should be promoted and Member States encouraged to invest. The continuing growth in business aviation, however, is clogging up the airports in use more and more.
From the perspective of climate protection, we can say that, although smaller aircraft are not included in the future Emission Trading System, a voluntary carbon-offset mechanism is being developed by the sector. This is a sign of the development potential of air traffic as a whole. The Community should do all it can to encourage research into more innovative and more energy-efficient and environmentally friendly aircraft. The aim must be nothing less than emission-free air traffic.